DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 4-5 and 90-91 are currently under examination. Claims 3, 9, 18-20, 43, 46, 52, 56, 86-89 and 92-93 are withdrawn from consideration. Claims 2, 6-8, 10-17, 21-42, 44-45, 47-51, 53-55 and 57-85 have been cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tolga S. Gulmen on 05/26/2022.
The application has been amended the claims as follows:
1.	(Currently Amended) A diruthenium complex having the chemical structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 


                                                                           
						; 
wherein:
	the central diruthenium is [Ru]2n+, where n is 3-7;
	L is 3;
	each E
	each X is Cl, F, or Me; and
	Ris not present.
2. - 90.	(Canceled) 
91.	(Currently Amended) The diruthenium complex of claim [[90]]1, wherein each X is Cl.
92. - 93.	(Cancelled)
Allowable Subject Matter
Claims 1 and 91 are allowable.
The closest prior is Gao et al. (Organometallics, 2019, 38, 3436-3443).
Gao et al. teach Ru2 [II, III] complex [Ru2(4-I-hp)4]+[BF4]- having the structures as shown below (Figure 2, page 3437):

    PNG
    media_image2.png
    306
    351
    media_image2.png
    Greyscale

Neither Gao et al. nor any prior arts of the record specifically teaches or suggests a diruthenium complex having E=O, R is not present, X=Cl, T or Me and L=NH3 as per applicant claim 1. Therefore, the claim 1 is allowed.  As such, the dependent claim 91 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/           Primary Examiner, Art Unit 1738